FILED
                             NOT FOR PUBLICATION                            JAN 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES JEFFERSON KENNER,                          No. 10-16777

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00165-HDM-
                                                 RAM
  v.

CORRECTIONAL OFFICER                             MEMORANDUM *
VIDAURRI; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Nevada state prisoner James Jefferson Kenner appeals pro se from the

district court’s dismissal order and summary judgment in his 42 U.S.C. § 1983

action alleging due process violations and denial of adequate medical care. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim, Shwarz v. United States, 234 F.3d 428, 432 (9th Cir. 2000),

and the entry of summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly dismissed Kenner’s damages claims against

defendants in their official capacities because state officials acting in their official

capacities are not “persons” subject to suit under § 1983. See Will v. Mich. Dep’t

of State Police, 491 U.S. 58, 71 (1989).

      The district court properly granted summary judgment on Kenner’s due

process claim because he failed to raise a genuine dispute of material fact as to

whether his brief placement in administrative segregation for safety reasons raised

a liberty interest warranting due process protections. See Sandin v. Conner, 515

U.S. 472, 486 (1995) (administrative segregation by itself does not implicate a

protected liberty interest because it does not impose an atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life). The

district court also properly concluded that, in any event, Kenner received all the

process he was due because prison officials held a classification hearing within a

few days of Kenner’s placement in administrative segregation. See Hewitt v.

Helms, 459 U.S. 460, 462 (1983), abrogated in part on other grounds by Sandin,


                                            2                                      10-16777
515 U.S. at 480-84.

      The district court properly granted summary judgment on Kenner’s

deliberate indifference claim because he failed to raise a triable dispute as to

whether he faced a serious health risk from exposure to second-hand smoke. See

Helling v. McKinney, 509 U.S. 25, 35-36 (1993) (setting forth evidence needed to

prevail on claim of deliberate indifference based on second-hand smoke exposure).

The district court also properly determined that, even if Kenner had been exposed

to unreasonably high levels of second-hand smoke, he failed to raise a triable

dispute as to whether defendants knew of or consciously disregarded such a risk.

See Farmer v. Brennan, 511 U.S. 825, 836-37, 847 (1994) (officials must be aware

of and disregard a risk to the inmate’s health or safety).

      Kenner’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                       10-16777